Melvin Mayfield, Chief Judge, dissenting. In my opinion, the decision of the majority has overstepped the line between the function of the appellate court and that of the commission. The Arkansas Supreme Court has drawn that line as follows: Upon review of a decision of the Workers’ Compensation Commission, we must accept that view of the facts most favorable to the findings of the commission, weigh and interpret it along with all reasonable inferences deducible therefrom in that light, and affirm where any substantial evidence exists to support its action. O.K. Processing, Inc. v. Servold, 265 Ark. 352, 578 S.W.2d 224(1979). The Arkansas Court of Appeals has stated it this way: The issue on appeal is not whether this court would have reached the same results as the Commission on this record or whether the testimony would have supported a finding contrary to the one made; the question here is whether the evidence supports the findings which the Commission made. Bankston v. Prime West Corp., 271 Ark. 727,601 S.W.2d 586 (Ark. App. 1981). I, therefore, respectfully dissent. Cracraft, J., joins in this dissent.